EXHIBIT EXTENSION AGREEMENT THIS AGREEMENT dated as of the 3rd day of February, 2010, AMONG: UNITED HYDROCARBON CORPORATION, a corporation formed under the laws of Ontario - and - EXCELARON LLC, a limited liability corporation formed under the laws of California (“Excelaron”) - and - MOGUL ENERGY INTERNATIONAL, INC., a corporation formed under the laws of the State of Delaware - and - BARISAN ENERGY LIMITED, a corporation formed under the laws of the Commonwealth of Australia - and - AUSTRALIAN OIL COMPANY LIMITED, a corporation incorporated under the laws of the Commonwealth of Australia - and - WILLIAM DIVINE, an individual resident in the State of California - and - VESTA CAPITAL CORP., a corporation formed under the laws of Ontario (each a “Party” and collectively, the “Parties”). WHEREAS the Parties entered into a qualifying transaction agreement dated as of January 12, 2010 (the “QT Agreement”); AND WHEREAS the Parties wish to amend one of the terms of the QT Agreement in accordance with the terms of the QT Agreement; NOW THEREFORE, in consideration of the mutual covenants and agreements herein contained and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by each of the Parties hereby covenant and agree as follows: ARTICLE 13 DEFINED TERMS 13.1 Capitalized Terms All capitalized terms which are used herein without being specifically defined herein shall have the meanings ascribed thereto in the QT Agreement. ARTICLE 14 EXTENSION 14.1 Deadline Date Section 1.1 of the QT Agreement is hereby amended by deleting the following: (w) “Deadline Date” means January 29, 2010 or such other date as the Parties may, in writing agree; And substituting the following therefor: 1 (w) “Deadline Date” means February 17, 2010 or such other date as the Parties may, in writing agree; ARTICLE 15 GENERAL 15.1 Future Reference to the QT Agreement On and after the date of this Agreement, each reference in the QT Agreement to “this Agreement”, “hereunder”, “hereof”, or words of like import referring to the QT
